Citation Nr: 1213381	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical spondylosis with degenerative disc disease (claimed as neck).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to December 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, which-in pertinent part, declined to reopen the claim.  The Veteran perfected a timely appeal of that determination.


FINDINGS OF FACT

1.  By rating decision of December 2004, the RO denied service connection for cervical spondylosis, as there was no evidence of the disorder during active service, and there was no medical evidence that the disorder was causally connected to the Veteran's active service.

2.  The Veteran was notified of the decision and did not appeal within one year of being notified.

3.  The evidence submitted since the December 2004 rating decision is not new and material and does not raise a reasonable possibility of establishing the claim.


CONCLUSIONS OF LAW

1.  The RO's December 2004 rating decision that denied service connection for cervical spondylosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's December 2004 denial of service connection for cervical spondylosis is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.159, 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.   Prior to issuance of the decision appealed, VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The June 2009 letter also informed the Veteran of the reasons his claim was initially denied and of the type evidence that would constitute new and material evidence.  The Board finds the June 2009 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  There is no indication the RO failed to obtain, or seek to obtain, any evidence identified or requested by the Veteran.  Private treatment records identified by the Veteran are in the claims file, as well as his VA records.  The Social Security Administration informed the RO that the Veteran's benefits were changed from disability to retirement; so records related to the Veteran are no longer available.  In his July 2009 statement in support of his claim to reopen, the Veteran states he was told his records were lost in a fire, but the Veteran's service treatment records are in fact in the claims file.  The Board notes that an etiological opinion has not been obtained for the Veteran's claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In the present case, a VA examination is not warranted as the Board has found that new and material evidence has not been presented to reopen the claim. 38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

The Veteran applied for entitlement to service connection for his neck in May 2004.  In an August 2004 statement (VA Form 21-4148), the Veteran asserted that in 1951, while stationed at Sewart AFB, TN, he was involved in an automobile accident where he was thrown from the car.  The Veteran's statement is not clear as to whether he was ejected from the car after it struck a pole, or he struck a pole after his ejection.  In any event, the Veteran asserted he hurt his right shoulder and neck.  He was transported to the base hospital via hospital where he was treated for severe bruising.  Then, in 1952 while stationed in Korea, he was working when something fell from an airplane struck his right shoulder and neck.  A couple of days later he awoke in severe pain, and he could not move his upper arms and neck.  He received extensive inpatient treatment.  The Veteran claims to have continued to experience problems after his separation from active service until he underwent neck surgery in 1985.

Service treatment records are silent as to treatment at Sewart AFB, TN, for any injuries, to include secondary to an automobile accident.  A March 1951 entry notes inpatient treatment from late-February to early March 1951 for strep throat.

Service treatment records further note that, in October 1952 while in Korea, the Veteran presented with complaints of inability to elevate his arms higher than his shoulder after awaking with pain.  The Summary notes physical therapy had not resulted in improvement.  The Summary also notes the Veteran's only history of trauma was a March 1951 car wreck but without known neck injury.  The initial impression was a suspected infectious agent or herniated disc of the cervical spine.  The diagnoses entered on DD Form 481 included chronic myositis and surgical observation for suspected herniated disc of the cervical spine.  A November 1952 cervical spine x-ray, however, was read as showing normal disc spaces and normal appearing vertebral bodies.  The treatment focused on the Veteran's shoulders, and the official diagnosis of the November 1952 Disposition Board was muscular atrophy, myelopathic, non-progressive, etiology unknown.  The therapy records note complaints of back pain but not neck pain.  The Veteran's complaints centered on his shoulders.  Following poor response to therapeutic treatment, the Veteran was eventually evacuated to the U.S. for treatment at Lackland AFB, TX, where he was admitted in January 1953.

The March 1953 Summary notes the Veteran had a mild upper respiratory infection about a week prior to his then current complaints in October 1952.  The Veteran described his initial shoulder pain as similar to something trying to push his shoulders out of place.  He denied any numbness or tingling of the arms or legs.  It was decided to return the Veteran to the U.S. after he manifested generalized muscle weakness of the shoulder girdle.  On physical examination at admission, other than the noted muscle weakness, the Veteran's physical and neurological examinations were normal.  The final diagnosis was acute multiple neuritis, presumably post-infectious.  There was non-concurrence with the earlier diagnosis of suspected herniated cervical disc, and that diagnosis was replaced with the one of neuritis.  The clinical record sheet notes the cause as undetermined rather than post-infectious.

The November 1954 Report Of Medical Examination For Separation notes the Veteran's three months of treatment for stiffness of his arms and legs, and that the Veteran denied any injuries.  A neurologist examined the Veteran and found no organic neurological deficit; he opined that the Veteran had made a very reasonable recovery from whatever he had.  Thus, the examiner provided neurological clearance and noted the Veteran's profile should be all ones (1).  The Veteran's spine and neurologic areas were assessed as normal, and he was deemed physically fit for separation.

The December 2004 rating decision noted the Veteran's private treatment records first recorded cervical spondylosis in 1984, and none of those records showed a connection between the Veteran's neck disorder and his active service.  The December 2004 rating decision denied entitlement to service connection for cervical spondylosis with degenerative disc disease.  An RO letter dated that same month notified the Veteran of the decision, and the Veteran did not appeal the decision.  The December 2004 rating decision became final.

The Veteran applied to reopen the claim of entitlement to service connection for cervical spondylosis in June 2009.  The records added to the claims file since the January 2005 rating decision include VA in- and outpatient treatment records, and private treatment records.

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

The evidence added to the claims file consists of the Veteran's assertions; resubmission of private records duplicative of those considered in the December 2004 rating decision; additional private records related to the Veteran; copies of official military orders; and, VA outpatient records.  The private and VA records note the Veteran's various diagnoses, and the former note the Veteran's treatment for cervical spine spondylosis.  There is no medical opinion or statement to the effect the Veteran's post-operative cervical spine disorder is causally related to his active service.  Thus, while those records are new in the sense they were not before the rating board in December 2004, they are nonetheless redundant and cumulative, as they add nothing to the substance of the Veteran's claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).  The copies of the Veteran's official orders of his in-service hospitalization are new but not material, as the service treatment records already documented that fact.  The Veteran's assertions noted in his July 2009 Form 21-4148 and notice of disagreement are essentially duplicative of his original assertions.  They were considered and rejected in the December 2004 rating decision.  As a result, they also are redundant and cumulative.

The Board finds nothing in the evidence added to the record since December 2004 that indicates any causal relationship between the Veteran's currently diagnosed cervical spine disorder, or that may trigger a VA examination.  As earlier noted, the Veteran's personal lay assertions are similar to those that were considered and rejected in the December 2004 rating decision.  What was missing in 2004, competent evidence of a link between current disability and an incident or event in service, has not been produced.  In light of these factors, the Board is constrained to find that new and material evidence has not been submitted to reopen the claim.  38 C.F.R. § 3.156(a).  The relief sought on appeal is denied.

The Board has considered the benefit-of-the-doubt doctrine; but since the Veteran has not carried his initial burden of submitting new and material evidence, rule is not applicable to his claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for cervical spondylosis with degenerative disc disease.  The claim to reopen is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


